DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 07/30/2021.
Claims 1, 2, 4-9, 13-16, 18, and 20-21 have been amended.
Claims 1-21 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/30/2021 have been considered but are essentially moot in view of the new grounds of rejection as described below.

On pg. 14 of the Remarks, Applicant essentially argues (emphasis) original:
“Stefanov describes "[t]he example application director 106 of FIG. 1, which may be running in one or more VMs, orchestrates deployment of multi-tier applications onto one of the example deployment environments 112." Stefanov, para. [0041]. Stefanov describes a virtual appliance as a deployed virtual machine and/or container. Id, at para. [0056]. Stefanov describes an implementation of the virtual appliance that includes orchestrator 420, which is "an embedded or internal orchestrator that can leverage a provisioning manager, such as the application director 106 and/or cloud manager 138, to provision VM services but is embedded in the [virtual appliance] 320." Id, at para. [0061]. Here, the orchestrator 420 of Stefanov does not incorporate the application director 106, but merely leverages the application director 106. Moreover, the application director 106 and the orchestrator 420 are not instances of each other.
1, which also recites the disputed “embedded or internal orchestrator” sentence (Raikov2019 ¶0065). Although Examiner maintains that the disputed sentence describes an embodiment where the application director 106 functionality is embedded in “vA 320”, in the interests of expediting prosecution the rejection additionally cites Raikov20182, which also recites the above sentence (Raikov2018 ¶0052) describing “vA 320” with “orchestrator 420a”, and provides further clarifying description provided with respect to an additional “vA 324” Raikov2018 ¶0059
vA 320 The disclosure of Raikov2018 has a great deal of overlap with that of Raikov, including the cited sentence above (see Raikov2018 ¶0052) with regard to “vA 320” with “orchestrator 420a”). Raikov2018 includes further clarifying description in ¶0059 provided with respect to an additional vA: “Deployment Metaproperty Virtual Appliance 324” (FIG. 3, 4B), 0059 (emphasis added):
“Further, the previous discussions of the example orchestrator (e.g., vCO) 420a are likewise applicable to the Deployment Metaproperty Manager Service 420b and the Deployment Metaproperty Workflow Processor 420e. The Deployment Metaproperty Manager Service 420b and the Deployment Metaproperty Workflow Processor 420e can likewise be embedded or internal, but also can be external, and can function as orchestrators for processing workflows. The Deployment Metaproperty Manager Service 420b and the Deployment Metaproperty Workflow Processor 420e can likewise leverage the provisioning manager, such as the application director 106 and/or catalog database 130 and/or cloud manager 138, to provision VM services. The application director 106 and/or catalog database 130 and/or cloud manager 138 can be embedded in the Deployment Metaproperty Virtual Appliance 324. In an example, the Deployment Metaproperty Manager Service 420b, and the example Deployment Metaproperty Workflow Processor 420e can be used to invoke a blueprint to provision a manager for services.”


in response to storing a blueprint and an instance of the cloud manager installer in the cloud computing environment” (Remarks pg. 14-15). Examiner notes Applicant does not provide any indication of where written description support for the limitation can be found, and it is unclear what embodiment or logical process from AppSpec the language is intended to capture; see 112(b) rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Each of claims 1, 8, and 15 recite the limitation: install/deploying a cloud platform manager in the cloud computing environment in response to storing the blueprint and an instance of the cloud manager installer in the cloud computing environment, the meets and bounds of which are unclear because the relationship between the recited “deploying” and the “storing” due to the usage of the phrase “in response to”. Initially Examiner notes that as written both the “deploying” and the “storing” appear to be performed by the same entity (e.g. the apparatus of claim 1) and it is highly atypical to describe an entity as performing an action in response to their own action, one does not ‘react’ to themselves. At a minimum the phrase would suggest that the “deploying” is performed subsequent to the “storing”, but this interpretation is inconsistent with Applicant’s Specification (AppSpec) where the only description of the blueprint and the cloud manager installer (hereafter “CMI” for brevity) cloud platform manager (AppSpec FIG. 3; ¶0108-0110, 0118-0119, 0073, 0080). Applicant does not provide any indication of where written description support for the limitation can be found, and it is unclear what embodiment or logical process from AppSpec the language is intended to capture.
As the scope of the limitation is unclear Examiner is unable to assess the limitation for 112(a) compliance due to its ambiguous scope, but the language does not appear in AppSpec verbatim and appears to lack written description support as well.
In order to advance prosecution Examiner has interpreted the limitation as essentially describing installing/deploying a cloud platform manager which is a “cloud platform manager 138 that includes the cloud manager installer 104 and the blueprint 136a” (AppSpec ¶0073).
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raikov et al. (US 2019/0065277 A1), hereafter “Raikov2019” in further view of Raikov et al. (US 2018/0157538 A1), hereafter “Raikov2018”.


Claims 1, 8, and 15:
Raikov2019 discloses the limitations as shown in the following rejections:
An apparatus for deploying a cloud computing environment, the apparatus comprising: at least one memory; instructions in the apparatus; and at least one processor to execute the instructions to: execute a cloud manager installer (application director) (¶0045, 0040, 0027; FIG. 1) 
the cloud manager installer (application director) is to: configure the cloud computing environment based on environment information (e.g. VM and container topology, dependencies, configuration settings, security policies, network policies); determine one or more virtual resources based on a blueprint; and provision the one or more virtual resources to the cloud computing environment (see at least ¶0045-0049, 0056-0058, 0040-0042; FIG. 1) where Raikov2019 discloses the process performed by the director using a blueprint to deploy and configure a virtualized multi-tier application to the cloud platform environment including: “application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started” (¶0048).
Install/deploying (execute deployment plan) a cloud platform manager (virtual appliance (vA) 320) in the cloud computing environment in response to storing the blueprint (stored in catalog 465) and an instance of the cloud manager installer (embedded orchestrator with application director 106 provisioning functionality; further discussed below) in the cloud computing environment (¶0059-0060, 0049, 0065, 0076, 0081; FIG. 3-5) where Raikov2019 “executes the deployment plan 128 by communicating with the cloud computing platform provider 110 via a cloud interface 132 to provision and configure the VMs 114 in the deployment environment  
The deployed vA 320 (cloud platform manager) includes the blueprints in a catalog 465 (“requests blueprint 126 from catalog 465…a list of available blueprints in the catalog 465” (¶0081)). Also within the deployed vA 320 is an orchestrator 420 which “is an embedded or internal orchestrator that can leverage a provisioning manager, such as the application director 106 and/or cloud manager 138, to provision services but is embedded in the vA 320. For example, the orchestrator 420 can be used to invoke a blueprint to provision a manager for services” (¶0065, emphasis added). Further discussed below.
cause an execution of the instance of the cloud manager installer of the cloud platform manager to manage a lifecycle of an application to be executed in the cloud computing environment (¶0071, 0074, 0076-0080, 0036-0039, 0065) disclosing processes where vA 320 manages component lifecycle transitions including executing the orchestrator’s provisioning functionality (cloud manager installer).
As indicated above Raikov2019’s “application director” corresponds to the claimed cloud manager installer. Regarding ¶0065 and the above quoted sentence, while Examiner maintains the most reasonable interpretation of ¶0065 is that it describes an instance of “application director 106” being embedded in the vA 320 and utilized to perform the provisioning operations of vA 320, but Applicant disputes this interpretation (see Response to Arguments at pg. 2-3 above), and Raikov2019 may lack the requisite specificity to clearly anticipate the subject matter, so Examiner additionally refers to Raikov2018. 
The disclosure of Raikov2018 has a great deal of overlap with that of Raikov2019, including the cited sentence above (see Raikov2018 ¶0052) with regard to “vA 320” with “orchestrator 420a”). 
“Further, the previous discussions of the example orchestrator (e.g., vCO) 420a are likewise applicable to the Deployment Metaproperty Manager Service 420b and the Deployment Metaproperty Workflow Processor 420e. The Deployment Metaproperty Manager Service 420b and the Deployment Metaproperty Workflow Processor 420e can likewise be embedded or internal, but also can be external, and can function as orchestrators for processing workflows. The Deployment Metaproperty Manager Service 420b and the Deployment Metaproperty Workflow Processor 420e can likewise leverage the provisioning manager, such as the application director 106 and/or catalog database 130 and/or cloud manager 138, to provision VM services. The application director 106 and/or catalog database 130 and/or cloud manager 138 can be embedded in the Deployment Metaproperty Virtual Appliance 324. In an example, the Deployment Metaproperty Manager Service 420b, and the example Deployment Metaproperty Workflow Processor 420e can be used to invoke a blueprint to provision a manager for services” (¶0059 all emphasis added)

It would have been obvious to one of ordinary skill in the art prior to the filing the invention for the application director of Raikov2019 to be “embedded in” the vA 320 as taught by Raikov2018 so that its provisioning functionality ‘leveraged’ by vA 320 can be locally invoked without network overheads and faster response time.

Claims 2, 9, and 16:
The combination of Raikov2019/Raikov2018 discloses the limitations as shown in the rejections above. Stefanov further discloses (¶0016-0017, 0047-0049, 0065-0066) determine one or more physical hardware resources associated with the one or more virtual resources; configure one or more virtual machines based on the one or more physical hardware resources; and provision the one or more virtual machines to the cloud computing environment to execute the application using the one or more physical hardware resources. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raikov2019 et al. (US 2019/0065277 A1) in further view of Raikov2018 (US 2018/0157538 A1) in further view of Aftab et al. (US 2020/0193221 A1).

Claims 3, 10, and 17:
The combination of Raikov2019/Raikov2018 discloses the limitations as shown in the rejections above. Raikov2019 further discloses (¶0020-0023, 0029, 0044, 0059-0060) in response to deploying the cloud computing environment, invoke the cloud platform manager to execute the application by executing the container. Raikov2019 does not disclose the source of the containers and does not disclose the remaining limitations.
Aftab, however, discloses an analogous system for deploying containerized applications to cloud environments using blueprints where the docker images for the containers are downloaded from a repository (database) and discloses in response to obtaining a container from a container database: configure the container based on the environment information; and update the blueprint based on the container; and in response to deploying the cloud computing environment, invoke the cloud platform manager to execute the application by executing the container (see at least ¶0041-0045; FIG. 1, 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Raikov2019 to retrieve the container images from a repository as taught by Aftab because it encourages reuse thus saving time and reducing errors.




Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raikov2019 et al. (US 2019/0065277 A1) in further view of Raikov2018 (US 2018/0157538 A1) in further view of Raghavan et al. (US 20180165090 A1).

Claims 4-6, 11-13, and 18-20:
The combination of Raikov2019/Raikov2018 discloses the limitations as shown in the rejections above. Raikov2019 further discloses (¶0095-0100) allowing modifications to catalog blueprints and provisioning/deploying virtual resources in accordance with the modified blueprints and suggests (¶0057) propagating changes made to blueprints to provisioned machines but does not describe validating the blueprint modifications or comparison with currently deployed resources and does not specifically disclose the subject matter of 4-6, 11-13, and 18-20.
Raghavan, however, discloses analogous methods for updating deployed virtual apps from modified blueprints and discloses in response to a request to modify the blueprint, modify the blueprint; identify a first virtual resource of the one or more virtual resources affected by the modification, the first virtual resource having a first configuration; and redeploy the first virtual resource with a second configuration based on the modification, the second configuration different from the first configuration in at least (¶0029, 0040-0049), and specifically discloses determine whether the modification is valid in ¶0050. Each of Raghavan (¶0059-0062) and Raikov2019 (¶0047, 0049, 0076-0077) disclose the blueprint-based provisioning/deployment operations observe and follow resource dependencies and teach identify a second virtual resource having a dependency on the first virtual resource based on the blueprint and deploying the components in the appropriate order.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Raikov2019/Raikov2018 to employ Raghavan’s lifecycle blueprint-.

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raikov2019 et al. (US 2019/0065277 A1) in further view of Raikov2018 (US 2018/0157538 A1) in further view of Raghavan et al. (US 20180165090 A1) in further view of Trautman et al. (US 2019/0065165 A1).

Claims 7, 14, 21:
The combination of Raikov2019/Raikov2018/Raghavan discloses the limitations as shown in the rejections above. The combination of Raikov2019/Raikov2018/Raghavan does not disclose the second blueprint includes modifying a second virtual resource of the one or more virtual resources having the first configuration, and the cloud manager installer of the cloud platform manager is to: configure a third virtual resource having the second configuration based on the second blueprint; provision the third virtual resource to the cloud computing environment; transfer a workload from the second virtual resource to the third virtual resource; and decommission the second virtual resource from the cloud computing environment. 
However Trautman discloses the limitation in at least ¶0029, 0083-0086. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Raikov2019/Raikov2018/Raghavan with the live/hot swap method taught by Trautman to reduce downtime when deploying an update and allows for quick rollback in case errors are encountered (Trautman ¶0033).
                                                                                                                                                                                  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references are related to Raikov and disclose variations thereof US 20180157480 A1 and US 20180157512 A1.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
11/19/2021                                                                                                                                                                            
/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                         




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2019/0065277 A1
        2 US 2018/0157538 A1